The work of the Plenary and initiative reports (amendment of the Rules of Procedure) (debate)
The next item is the report by Mr Corbett, on behalf of the Committee on Constitutional Affairs, on amendment of Parliament's Rules of Procedure in light of the proposals by the Working Party on Parliamentary Reform concerning the work of the Plenary and initiative reports.
rapporteur. - Mr President, I hope colleagues will bear with me yet again taking the floor on a question of changes to the Rules of Procedure, which always seem to be on a Monday night.
As colleagues will be aware, Parliament has had a working group very ably chaired by our colleague Dagmar Roth-Behrendt which has been looking into improving the workings of our Parliament.
We have shifted from being a talking shop to a co-legislature. Whatever happens to the Lisbon Treaty, that change has already essentially taken place. It is therefore rational and logical that we should look at how we organise our work.
One major aspect of that is inevitably and rightly a shift away from own-initiative reports from committees, with no legislative impact, to focussing more on legislation.
That is the first and perhaps most important part of the package of proposals that I tabled before you today. The working group's proposals, of course, were wide-ranging: only a few of them require adjustment to our Rules, but this is one of them.
The idea here is that we should differentiate between the types and significance of own-initiative reports. Some, of course, will continue to merit full discussion and voting in plenary; but perhaps some really do not.
We should not turn this Chamber into a drafting committee that rewrites, paragraph by paragraph, a detailed own-initiative report on a specialist subject by a specialist committee.
I would have liked to have gone further and ask: Why do such reports, that type of own-initiative report, not stand in their own right as a report of the committee?
Reports of the House of Lords, that we all talk about, are reports of House of Lords' committees: they are not voted on and rewritten by the chamber of the House of Lords, they stand on their own merits - often very good, deep, analytical reports. They do not use the Lords as a revising chamber, paragraph by paragraph. We should not do that either for this type of own-initiative report.
With this rule change, that will be possible; we will, of course - that is the compromise - still put the report to the chamber to give a yes or no to it. We will also allow groups that disagree with it to table an alternative motion for a resolution, but we will not start voting for hours on hours, paragraph by paragraph, to redraft a committee report of that sort. That, then, I think is a first, very important change.
Another change, of a completely different sort, is to liven up our debates and the way we conduct our speaking time. The role of the rapporteur will be enhanced: the rapporteur will present the committee's report which is in response to the Commission's legislative proposal, immediately stating what the Parliament thinks of the Commission proposal, and will wrap up the debate at the end, perhaps answering the points that different Members have made in the way that I attempted to do just now in our previous debate. That is something that should liven up our debates and is well worthwhile.
There is, however, one detail which seems to have attracted a lot of comments: this is the suggestion that we should have guidelines for written parliamentary questions in the same way that we already have guidelines for questions at Question Time to the other institutions.
I do not see why there is such a drama about this. It is not an attempt to create a power of censorship over questions. It is simply saying in the guidelines that written parliamentary questions, just like questions for Question Time, should be within the remit of the institution that is being asked to answer the question. That seems logical and rational, yet it is missing at the moment.
The fact that it is missing has allowed one Member of this House to table over a thousand parliamentary written questions on subjects that have nothing whatsoever to do with the European Union. That has clogged up the system, making all the rest of us wait longer for our answers, costing a fortune because all such questions have to be translated into every language, circulated around the Commissioners for a collective reply and collegiate reply, and is a waste of our time and resources. Simply laying down guidelines to say that questions have to be within the remit of the European Union and of the institutions seems to be sensible.
And who should judge this? Under my proposal, our President, the President of Parliament, should judge this. If we lay down guidelines, we will not leave it to the Commission to judge that and say: 'No, we are not answering that question or this question'. No, we will decide - and that is something to protect Members and should be a guarantee for Members. I am surprised that some Members who are not here tonight have seen fit to attack that in an e-mail to all Members of Parliament.
These are modest, sensible proposals coming out of the working group of vice-presidents and Dagmar Roth-Behrendt, and I commend them to the House.
Vice-President of the Commission. - Mr President, a reformed Parliament that promotes a livelier political debate on the EU is in the interests of all our citizens and also all the institutions. We need a more dynamic discussion on European affairs and I belong to those deeply convinced that debate is the lifeblood of any functioning democracy.
On behalf of the Commission, I would like to congratulate Mr Corbett on his report concerning the work of the plenary and the presentation of written questions. Over the years there have been an increasing number of parliamentary questions. In 2007, over 6 700 questions were answered by the Commission. That represents an increase of 12% compared to 2006 and almost 35% compared to 2005, and the trend so far this year suggests a further increase.
The surge in questions has at the same time meant a real challenge: almost 25% of the total number of written questions have been put by no more than eight Members of Parliament. Furthermore, quite a large number of questions are not related to issues falling under Community competence. I can give you some examples if you like.
The Commission is absolutely committed to fulfilling its responsibility and providing high-quality responses to parliamentary questions. It is a duty that flows from the Treaties; it is also a central feature of our accountability to the Parliament. The Commission welcomes the introduction of some guidelines and admissibility criteria for written parliamentary questions as proposed in the report. A system of guidelines is currently in place for oral questions addressed to the Commission and to the Council and the Corbett report suggests a method which is already implemented by Parliament and well known by the Council and Commission. The effective implementation of these guidelines will strengthen the opportunity for individual Members to address questions to the Commission and receive timely responses, as has already been explained by the rapporteur. We will be able to focus on questions that address issues really related to the Commission competence or of general interest.
Let me comment on another issue addressed in the report, and that is the order of speeches in plenary debates. The Commission recognises the logic and the opportunity of opening legislative debates with a statement from the rapporteurs. When it comes to the order of speeches and speaking time I would, however, like to stress the need to keep the principle of equal treatment of Commission and Council.
As a last word, let me recall that we recently expressed our position on the second interim report adopted by the Working Party on Parliamentary Reform and we are looking forward to having the opportunity to discuss these issues with Parliament before your institution adopts the final position on the reform package. I am confident that the spirit of good interinstitutional cooperation that both institutions have demonstrated so far will continue throughout the whole reform process.
on behalf of the PPE-DE Group. - (HU) Mr President, again we have been able to hear voices saying that this recommendation is about us restricting the activities of certain MEPs. I would like to draw the attention of the Eurosceptic MEPs to the fact that they should read the recommendation before saying this.
This report, and this change to the rules, should have happened a very long time ago, since the European Parliament has had major legislative powers for a long time. In the meantime, we should look at the fact that in total 17.4% of our time, the time we spend on debates in plenary sessions, is spent on legislation, and the rest on other activities.
In fact, this report makes it possible for Parliament to occupy itself with what the Treaties authorise it to do. In other words, we will actually be able to concentrate on legislation, and this does not mean that we would devalue the own-initiative reports, since these also contain very important points, but we must know between ourselves that their impact is significantly less than what we can achieve with legislation.
When we legislate, we create changes that will have a direct impact on the lives of 500 million people in the years to come, while for own-initiative reports this transfer takes much longer and is much smaller. Consequently, this Parliament has to occupy itself with legislation much more, and this report makes it possible.
We have also been able to reach agreement in connection with questions, since it is important that the questions really do receive real answers. Very often, we MEPs do not receive real answers from the Commission, although, as the Commissioner has said, every single MEP has the right to be given answers to his questions, but these must be questions that fall under the remit of the European Union and of the Commission.
I am also pleased that the Commission has finally rejected the restriction of only asking a total of two questions a month. This was a wise decision, but in any case we can achieve a better result and this new rule will help to make questions more effective, so I congratulate the rapporteur, Mr Corbett. Thank you.
Mr President, own-initiative reports are certainly justified in this Parliament. We are a parliament of 27 countries and peoples, and there are many questions preying on people's minds, both within the EU and in our relations with other parts of the world.
However, I also agree with those who have said that Parliament has increasingly developed from being an advisory assembly to a legislative body. The Treaty of Lisbon will take that a big step further. Therefore, we must set priorities. I hear that we spend only 17.4% of our time on legislative work: this is not enough. We are under stress, under time pressure. We want better lawmaking, so we need more time and priorities.
It is also a good thing that we are now saying that not every report has to be discussed again in plenary. It is possible to vote without first debating, and Members can make a written statement if they want to express their views on the report. It does not have to be done orally in a plenary session.
Madam Vice-President, I feel it is right that the rapporteur has both the first and the last word in Parliament because, as a kind of 'chamber of the citizens', we must express ourselves at the beginning and the end of a debate. That is a good innovation.
Last but not least the subject of the questions. This system is very good, until it is abused. We have heard the figures - that eight Members are putting 25% of the questions. That makes nearly 1 700 questions from eight members. We can observe that they are very hardworking, but it looks very much as if the EU system is being wantonly abused here, as in many other cases, by opponents of the EU. We must introduce a rule for this, and the guidelines are a benchmark, a framework that we can work by.
Congratulations to Mr Corbett for knuckling down time and again to further develop Parliament. Thank you very much.
on behalf of the ALDE Group. - Mr President, it is a pleasure that I can be more consensual in this speech than in my previous one. The Liberal Group strongly supports the thrust of the reforms that are encapsulated in this set of proposals, especially upon the parliamentary questions.
I think it is quite correct that we dropped the rapporteur's first proposal to cap or to restrict the number of parliamentary questions that could be asked.
Frankly, I would propose two further minor improvements. The first is to broaden the procedure to stop bad quality committee reports - and sometimes, regrettably, there are some - from sliding through the plenary without improvement and here it would be appropriate to permit the committee itself and not simply the rapporteur or two political groups or 10% of the membership of Parliament to table amendments.
My second proposal is to add a catch-the-eye phase to the new sort of short presentation proposed by the rapporteur. I think that these two changes would slightly broaden the chance for parliamentary debate and exchange while not destroying the purpose of the working group which is, of course, to streamline and to vitalise the proceedings of the Assembly.
Mr President, I feel much the same way as Mr Duff. I should like to say at this point that we as a group can support the report overall, in contrast to the previous report, because it reflects the proposals of the Working Party on Parliamentary Reform and implements them as amendments to the Rules of Procedure.
What we cannot support, which I should also like to mention briefly here, is the proposal to no longer allow amendments to own-initiative reports. In our group, we are of the opinion that amendments are very much part of the political culture and political debate and, particularly, of the rights of individual groups - and this right of the groups should not be curtailed.
To finish, I should like to add that I believe that Amendments 13 and 15 by the Group of the Greens/European Free Alliance and the Group of the Alliance of Liberals and Democrats for Europe are worthy of support. Even if we do not need long, detailed debates on individual reports here in plenary, there should be some discussion, and it should be brief - either one speaker per group, as the Verts/ALE Group suggests, or via the catch-the-eye procedure. Not having any debate at all would be doing ourselves a disservice. If we do not allow debate then we are not taking ourselves seriously, and I do not think that is good either.
on behalf of the IND/DEM Group. - (DA) Mr President, all legislative bodies must be subject to scrutiny at all times and must also be prepared, as we are, to carry out self-monitoring. I fear, though, that the self-monitoring in the present report goes too far; I would go so far as to call it self-censorship. If this report is adopted in its original form, it will mean Parliament itself proposing to restrict the right of its Members to put relevant questions to the Council and the Commission. This of course makes sense in itself, but the report also states that it is up to the President to decide whether the respective question may be put. Thus the President of Parliament is to decide which questions it is appropriate to put to the other EU institutions. We are thus introducing additional self-censorship and, on top of that, permitting the President of Parliament to exercise censorship too.
I should like to remind the House that we are the only directly elected body, and thus have a particular obligation. Our task is to exercise parliamentary control, and so we cannot on any account impose self-censorship, which is open to abuse. Of course, we all have a moral obligation not to waste any institution's time with irrelevant questions, but we cannot accept the setting of 'objective criteria' for relevance. There are no such things as objective criteria in politics and, if we set them, we risk them being abused.
Mr President, in its original incarnation, this report was far more draconian and anti-democratic than its final version. Our Euro-fanatical rapporteur showed much of his true colours when he proposed diminishing the rights of elected Members in this House to dare to ask questions of the unelected Commission and of the Council; hence, his monstrous proposal to restrict Members to three questions per month.
Happily he had to beat a hasty retreat but his report still bears some of the repressive character that lay behind that proposal. In particular, the veto which he seeks to give the President over what can be posed in a question is unacceptable; not least since this present President does not enjoy the confidence of everyone in this House, given his inability to abide dissent, as was evidenced by his punitive action against those in this House who dared to demand the right of their electorate to have national referenda on the Lisbon Treaty.
The President showed his intolerance, and a President handed censorship powers which will enable him to protect the European elite against probing questions from Members - such a President will gladly exercise that censorship. Therefore it is foolish, it is wrong and it is undemocratic to bind and to gag Members in this House in the way that our rapporteur, not surprisingly, seeks to do.
(EL) Mr President, parliamentary procedure is not a mere formality in our work; it is the very essence of the work of any parliament, even a parliament like ours, which has 780 Members from so many different countries, is so far from the public eye and, as a result, is often far removed from matters of interest to the public; a parliament with known procedures when it comes to debate - and the debate here in plenary is simply a formal procedure in relation to the real work carried out in the committees.
Any effort, then, to improve the work of this Parliament's plenary sessions, on the basis of certain principles, is always welcome: firstly, the principle of efficiency, so that we hold discussions in order to arrive at options and finally decisions; secondly, the principle of democracy, a level playing field for all, regardless of the power they wield, so that everyone gets a hearing; and thirdly, the principle of 'vitality', I would call it, so that what we say is of interest to the public.
How well are these principles served by the proposal in this particular report? Satisfactorily, I think, although there is room for some small improvements, which I shall suggest.
On the issue of the 'short presentation', I agree. There is one reason why it is a very good idea to have a short presentation: it means that there will never be a report that is not discussed at all. I shall give you an example: the very interesting report by Mr Duff, on which we shall vote tomorrow, concerning the way in which some kind of control is to be exercised over the Commission, will not be discussed at all, although it would be a very good opportunity to use this shortened procedure.
I therefore say 'yes' to this, but beyond that I would point out - we are seeing it today, we see it every time - how interesting the catch-the-eye procedure is, and how uninteresting a discussion is when only the rapporteur and the Commission take part, although it would be interesting if others could speak.
One final comment: with regard to questions, I think the course we are taking is quite correct. Lastly, on the own-initiative reports, I think amendments to these reports should be discussed.
Mr President, sometimes when writing these short speeches, it strikes me that it would really take the talent of a George Orwell to do justice to these reports.
This report from the unconscious satirist and humorist, Mr Corbett, is a case in point. What monumental undemocratic arrogance it is to suggest that Members of this Parliament should have their questions to the Council and Commission censored! We are told that this is to avert abuses by the right or stop use of offensive language.
Perhaps Mr Corbett is concerned that we might ask questions about some Commissioners' criminal records or their past careers as apparatchiks of Eastern European Communist regimes, or perhaps about former EU Presidents' alleged careers as KGB agents?
Recently the President of Parliament assumed arbitrary powers to control the right of MEPs to speak in this Chamber. Now Mr Corbett wants to censor what MEPs can say on behalf of their constituents to the Council and the Commission.
If I may respond to Mr Corbett's comment about my speech in the last debate, I was of course referring to his proposed rules on the formation of political groups in relation to the Independence-Democracy Group as it is currently constituted. It is the Labour Party that is facing annihilation in Britain. One reason is its Europhile fanaticism, and I can assure him that in 2009 UK Independence Party MEPs will return here in even greater numbers.
(DE) Mr President, ladies and gentlemen, the questions represent precisely the range of information that citizens want from the EU. Since Commissioner Wallström is here today, I call on her to allow these questions to be worked through, and perhaps to have a brochure made in which the results of the questions and answers are also made available to the citizens of Europe, including on the Internet, so that they can see how the questions put by their MEPs to the Commission and the Council are answered. It would be fantastic for journalists and the citizens of Europe if that could be done before the elections.
(DE) Mr President, Commissioner, I have asked for the floor in response to Mr Leinen's speech. Mr Leinen, if you would listen for a moment: I want to speak about your remarks on own-initiative reports. The quality of the own-initiative reports that are tabled and then adopted here is open to question but, if you stop allowing amendments, how can own-initiative reports be improved? I should like to remind you that Parliament does not have the right of initiative on legislation. We are dependent on the Commission for that. How can we tell the Commission what initiatives we should like to see if we trim the own-initiative reports down or do not take reports in a direction that improves things? If I understand rightly, according to the Treaty, or what used to be called the Constitution, we ourselves do not have the right of initiative in the area of legislation. All we have is the ability to make known what we want in own-initiative reports. I think it is unfortunate if you devalue that, because it robs us of an opportunity. I believe you should think again - both you, Mr Leinen, and the rapporteur.
(ES) Mr President, the rapporteur does not need anyone to defend him; I have no doubt that he can defend himself, but I must say that I asked for the floor because I think that some of the speeches were excessive.
I think that in this House we need to have debates and set forth arguments. I have just listened to Mr Graefe zu Baringdorf's speech, and we always disagree on this, but I think that some of the descriptions, insults and caricatures ultimately damage this institution, and especially those responsible for them, Mr President. Given that we are in France, I think it was a French writer who said that anything that is excessive lacks value. Today there have been some speeches that have lacked value.
We appreciate what Mr Corbett has done, which is simply to reflect what is done by a group of Vice-Presidents of this House, in which all the groups in Parliament are represented. This is reflected in the Regulation, we have debated with him and we greatly appreciate the work that he does.
rapporteur. - Mr President, after our previous debate I am glad to see that we are still friends and that we can reach a wider consensus on these issues.
Just let me clarify a couple of points that have given rise to controversy. On parliamentary questions: we are not proposing any limit to parliamentary questions, we are simply saying that the same guidelines that we as a Parliament have already adopted for Question Time questions should apply to written questions, namely that they should be within the remit of the European Union and of the institution called upon to answer them.
Questions about hospitals in the UK under the National Health Service and the moving of staff from one hospital to another, which have nothing to do with the European Union, should not be parliamentary questions costing a lot of money at European level. This seems to me to be common sense: only UKIP and their friends can describe it as some sort of conspiracy or some sort of censorship. Censorship? On criteria that we ourselves decide, that our President is called upon to rule on, not the Commission or the Council? If that is censorship, then my goodness...
The second question that gave rise to some controversy was speaking time. Perhaps I did not explain this fully earlier. We will keep the two options that we have now for organising debates, and add a third one. At the moment we can have a full debate, which can already be a short debate with one speaker per political group. We also now have the option of the simplified procedure where the rapporteur simply makes a two-minute statement at the time of the vote: we will keep that.
What we are proposing is to add a third option: the short presentation, where the report is consensual and own-initiative, etc. and does not merit a full debate, though the latter always remains an option. Under the short presentation procedure, the rapporteur presents the conclusions of the committee, the Commission responds and everybody else if they wish can make an extra contribution in writing. That increases the number of options available to Parliament; it does not restrict the rights of any Members. It multiplies the flexibility with which we can deal with these issues, and again I commend it to the House.
Finally a couple of short questions. In response to Mr Rübig, the questions and answers are already on line. They are visible to all Members; perhaps we should make more use of this, but they are there, that is a tool that is available. To Mr Baringdorf I would say yes, the report does distinguish between different types of own-initiative report. The type of legislative initiative to which he was referring would not come under this simplified procedure that we are proposing: that would go through the normal procedures, as that particular type of legislative initiative merits. So we have catered for that.
As for the very strange remarks by Mr Batten from UKIP and his reference to the next European elections, we shall see. Yes, his party won as many seats as the Liberal Democrats in the last European elections in the UK, having outspent them, I think, by a factor of 10 - Mr Duff is nodding, so I suppose that is right. We will see how many millionaires he gets to contribute to his campaign this time; but I hope that this time there will be greater awareness, having seen their performance in the European Parliament over these last five years, of what it actually means when you elect somebody from UKIP to this place. And if the electorate is aware of that then I am sure they will not do so well in the next European elections.
The debate is closed.
The vote will take place tomorrow.